DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022, 10/07/2022, 08/17/2022 and 08/05/2022 are in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 7/27/2022 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin (US 2008/0084532) in view of in view of Blum (US 2011/0149410).

Regarding claim 1, Kurtin teaches a system (refer to US 20080084532; Variable focus spectacles) comprising: a head-mounted device (Variable focus spectacles, [abstract]) comprising a pair of optical lens assemblies (Fig. 1 shows “Two lens units, 10 and 10”, [0025]) , wherein each of the pair of optical lens assemblies comprises: a deformable bounding element (Fig. 2, distensible plastic film 22, [0032]) bonded to a structural support element (rear lens 15, [0032]); 
Kurtin doesn’t explicitly teach at least one layer of an anti-reflective material applied to a surface of the deformable bounding element.
Kurtin and Blum are related as optical lens system.
Blum teaches at least one layer of an anti-reflective material applied to a surface of the deformable bounding element (surfaces of optical element 1 can be provided with an antireflective layer, [0149], “deformable coatings, such as … anti-reflective coatings” [0157]; “optical device of claim 1 further comprising an antireflective layer on at least one surface of said optical element”, [claim 18]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kurtin to include anti-reflective coating as taught by Blum for the predictable result of improving the lens efficiency by minimizing the reflection on the surface of lenses so that less light is lost.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin in view of in view of Blum as applied to claim 1, and further in view of Fujita (US 2010/0168409).

Regarding claim 2, the system according to claim 1 is rejected (see above).
Kurtin in view of Blum teaches the system according to claim 1.
Kurtin in view of Blum teaches deformable lens including anti-reflective material (see in claim 1 above), but doesn’t explicitly teach the system, wherein: the at least one layer of an anti-reflective material withstands repeated cycles of deformation of up to two percent engineering strain without yield strain or yield failure; and a refractive index of each layer of the at least one layer of an anti-reflective material differs from an adjacent layer of an anti-reflective material by at least 0.05.
Kurtin and Fujita are related as layered optical elements.
Fujita teaches a deformable bonding element (resins A, B … elastically deforms in a concave shape in accordance with the surface of the cooling roller 28, [0071-0074]; deformable bonding is shown in Figs. 1-2 and also disclosed in paragraphs, [0074], [0080]; “A good optical compensatory film can also be prepared with films prepared using an optical compensatory filter film having the stretched thermoplastic resin film”, [0364]; “Preparation .. film: Good optical performance can be obtained by preparing an anti-reflective film …. of the present invention; paragraphs [0338], [0365], [0339]). 
Fujita teaches at least two layers (Fig. 6, layers A and B) of antireflective material withstands repeated cycles of deformation , Fig. 1 shows material withstands repeated cycles of deformation; and further teaches a refractive index of each layer of the at least one layer of an anti-reflective material differs from an adjacent layer of an anti-reflective material by at least 0.05 (“the refractive index of the high-refractive-index layer is generally 1.70 to 2.20”, [0302] and “The low-refractive-index layer is formed on the high-refractive-index layer sequentially in the laminated manner. The refractive index of the low-refractive-index layer is 1.20 to 1.55 and preferably 1.30 to 1.50”, [0304], therefore, refractive index differs from an adjacent layer of an anti-reflective material by at least 0.05).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Kurtin to include an anti-reflective material which withstands repeated cycles of deformation and the refractive index of each layer of the anti-reflective material differs from the adjacent layer by at least 0.05, as taught by Fujita, for the predictable result of improving quality of the system by producing a high-performance optical film, as taught by Fujita in [0008].
Fujita further teaches “a film is formed which is free from residual strain in its interior”, [0010]; “According to the eleventh aspect, a thermoplastic resin film can be produced which is suitable as an optical film having … small strain” [0035]. Paragraph [0074] disclose “receives the stress from the cooling roller 28 via the sheet, and elastically deforms”, but doesn’t explicitly teach “withstands repeated cycles of deformation of up to two percent engineering strain without yield strain or yield failure. 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to change the material, through routine experimentation, in order to optimize the material which withstands cycles of deformation up to two percent engineering strain without yield strain or yield failure, for the predictable result of improving optical property of the film; “allows a film having high optical properties to be obtained”, [0018]. Further, the specification contains no disclosure of either the critical nature of the claimed measure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular range of withstands repeated cycles of deformation of up to two percent engineering strain without yield strain as recited in a claim, the Applicant must show that the withstand repeated cycles of deformation of up to two percent engineering strain is critical. See MPEP §2144.05. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].

Claims 3-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin (US 2008/0084532) in view of in view of Blum (US 2011/0149410), and further in view of Fujita (US 2010/0168409) and Ibuki et al (US 2016/0091635).

Regarding claim 3, , Kurtin teaches a method (refer to US 20080084532; Variable focus spectacles) comprising:
Kurtin teaches a method comprising: deformable bounding element with at least one layer (Fig. 2, distensible plastic film 22, [0032]), 
and assembling an optical lens assembly (Figs. 1-2, lens units of the spectacles, [0017]) comprising the deformable bounding element (film 22), such that: the optical lens assembly adjusts at least one optical property by controlling a shape of the deformable bounding element (“film 22 have a small positive optical power when the focus module is set for distance viewing”, [0035]; “membrane 22 moves with respect to the front lens 14 as the focus of the spectacles is adjusted. This motion would cause the air pressure between the liquid lens and the front lens to vary”, [0042], [0032]); 
Kurtin doesn’t explicitly teach coating a deformable bounding element with at least one layer of an anti-reflective material, an anti-reflective material has an elastic modulus of less than about fifty gigapascals and the at least one layer of an anti-reflective material withstands repeated cycles of deformation without yield strain or yield failure.
Kurtin and Blum are related as optical lens system.
Blum teaches coating a deformable bounding element with at least one layer of an anti-reflective material, (surfaces of optical element 1 can be provided with an antireflective layer, [0149], “deformable coatings, such as … anti-reflective coatings” [0157]; “optical device of claim 1 further comprising an antireflective layer on at least one surface of said optical element”, [claim 18]; “lens comprises an elastic optical element”, [0045], [0055-0056]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kurtin to include anti-reflective coating as taught by Blum for the predictable result of improving the lens efficiency by minimizing the reflection on the surface of lenses so that less light is lost.
Kurtin in view of Blum doesn’t explicitly teach an anti-reflective material has an elastic modulus of less than about fifty gigapascals and the at least one layer of an anti-reflective material withstands repeated cycles of deformation without yield strain or yield failure.
Kurtin and Fujita are related as layered optical elements.
Fujita teaches a deformable bounding element and an anti-reflective material and the at least one layer of an anti-reflective material withstands repeated cycles of deformation without yield strain or yield failure (“forming the outer layer and a thermoplastic resin B forming the inner layer, and when one of the pair of rollers is an elastic resin, the thermoplastic resin A”, [0026]; deformable bonding is shown in Figs. 1-2 and paragraphs [0074], [0080], and coating the deformable bounding element with layer of an anti-reflective material, “A good optical compensatory film can also be prepared with films prepared using an optical compensatory filter film having the stretched thermoplastic resin film”, [0364]; “Preparation of an Anti-Reflective Film: Good optical performance can be obtained by preparing an anti-reflective film …. of the present invention; paragraphs [0338], [0365], [0339], an optically anisotropic layer is formed on a polarizing film by coating the surface; [0276]. Antireflective material withstands repeated cycles of deformation without yield stain or yield failure, Fujita in Fig. 1 shows material withstands repeated cycles of deformation, and teaches “According to the eleventh aspect, a thermoplastic resin film can be produced which is suitable as an optical film having high thickness accuracy, no streaking and small strain” [0035]. “present invention to provide a thermoplastic resin film, and method for producing same, which can suppress streaking, improves thickness accuracy, and suppress the exhibition of retardation during film forming by suppressing the occurrence of residual strain due to a polishing process, to thereby allow a high-performance optical film to be obtained”, [0008]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum to have the elastic anti-reflective material and the anti-reflective material withstands repeated cycles of deformation without yield strain or yield failure as taught by Fujita for the predictable result of getting a high-performance optical film by improving the thickness accuracy, suppressing the occurrence of residual strain as taught by Fujita in [0008].
Kurtin in view of Blum and Fujita doesn’t explicitly teach the anti-reflective material has an elastic modulus of less than about fifty gigapascals. 
Kurtin and Ibuki are related as method of film having coated layer.
Ibuki teaches the at least one layer of an anti- reflective material has an elastic modulus (a physical property such as elastic modulus required for a fine pattern after curing [0054]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device material of Kurtin in view of Blum and Fujita to have the elastic modulus for the advantage of getting fine pattern after curing, to obtain the expected surface shape of a mold pattern, as Ibuki teaches in [0054]. 
Fujita and Ibuki do not explicitly teach an elastic modulus of less than fifty gigapascals.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select an elastic modulus of less than fifty gigapascals, for the predictable result of improving the surface shape and having fine pattern after curing, as Ibuki teaches in [0054].
Regarding claim 4, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, wherein coating the deformable bounding element with the at least one layer of an anti-reflective material comprises: fixing the deformable bounding element to a support in a chamber (“a various antireflection films, … which are formed by coating thin films of a matrix and inorganic particles dispersing therein in a laminated manner” [0288], “The cellulose acylate film of the present invention is applicable to antireflection films formed by any of the above described methods, but particularly preferable is the antireflection film formed by coating (coating type antireflection film)” [0290]): “block 25 for merging the two kinds of melted cellulose acylate resin A and B”, [0065]; in chamber 25, see Fig. 3); filling the chamber with a first monomer and a first monomer initiator (“use of plasticizer, surfactant, polymerizable monomer”, [0262]; “a monomer having an ethylenic unsaturated group is preferably effected, under irradiation of ionizing irradiation or application of heat, in the presence of a photoradical polymerization initiator or thermal radical polymerization initiator”, [0122]), heating the first monomer and the first monomer initiator, thereby activating the first monomer initiator and polymerizing the first monomer into a first polymer; and applying a layer of the first polymer to the deformable bounding element (“A high concentration solution can be stirred under heat and pressure ….”, see [0060], “heat polymerization using a heat polymerization initiator and photopolymerization using a photopolymerization initiator”, [0272],also [0061], [0070]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to include a support chamber with a first monomer and a first monomer initiator]), heating the first monomer and the first monomer initiator, thereby activating the first monomer initiator as taught by Fujita for the predictable result of improving merging the system of two kinds of melted cellulose acylate resin and flow along a channel as taught by Fujita in [0065-0066].
Regarding claim 5, the method according to claim 4 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches,
Fujita further teaches, wherein coating the deformable bounding element with the at least one layer of an anti-reflective material further comprises: removing the first monomer from the chamber; filling the chamber with a second monomer and a second monomer initiator; heating the second monomer and the second monomer initiator, thereby activating the second monomer initiator and polymerizing the second monomer into a second polymer; and applying a layer of the second polymer to the deformable bounding element (Fig. 3 shows removing from chamber 25 melted cellulose acylate resins A and B are broadened at a manifold 80 of the die 24 to the discharge port 84 here are smoothing effects, whereby the surface roughness of the cellulose acylate film 12 can be lowered [0066]; Fig. 4 shows the melt resin flows through the channels 70, 78 and the slit 82 and is then discharged in sheet form. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to include the chamber with a second monomer and a second monomer initiator; for the predictable result of improving smoothing effects, whereby lowering the surface roughness of the cellulose acylate film, as taught by Fujita in [0065-0067].
Regarding claim 6, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, wherein coating the deformable bounding element with the at least one layer of an anti-reflective material comprises: fixing the deformable bounding element to a support in a chamber (“a various antireflection films, … which are formed by coating thin films of a matrix and inorganic particles dispersing therein in a laminated manner” [0288], “The cellulose acylate film of the present invention is applicable to antireflection films formed by any of the above described methods, but particularly preferable is the antireflection film formed by coating (coating type antireflection film)” [0290]: “block 25 for merging the two kinds of melted cellulose acylate resin A and B”, [0065]; in chamber 25, see Fig. 3); filling the chamber with a first monomer, applying activation energy to a first monomer initiator (“use of plasticizer, surfactant, polymerizable monomer”, [0262]; “a monomer having an ethylenic unsaturated group is preferably effected, under irradiation of ionizing irradiation or application of heat, in the presence of a photoradical polymerization initiator or thermal radical polymerization initiator”, [0122]), thereby activating the first monomer initiator and polymerizing the first monomer into a first polymer; and applying a layer of the first polymer to the deformable bounding element (“A high concentration solution can be stirred under heat and pressure ….”, see [0060], “heat polymerization using a heat polymerization initiator and photopolymerization using a photopolymerization initiator”, [0272],also [0061], [0070], [0212]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to include a support chamber with a first monomer and a first monomer initiator]), heating the first monomer and the first monomer initiator, thereby activating the first monomer initiator as taught by Fujita for the predictable result of improving merging the system of two kinds of melted cellulose acylate resin and flow along a channel as taught by Fujita in [0065-0066].
Regarding claim 7, the method according to claim 6 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 6.
Fujita further teaches, wherein applying the activation energy comprises applying the activation energy by at least one of a heat source, an x-ray source, an electron beam, an ultraviolet light source, or a visible light source (use a cast-in aluminum heater which is less susceptible to temperature fluctuation, [0176]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to use a cast-in aluminum heater as taught by Fujita for the predictable result of improving heating by a heater which is less susceptible to temperature fluctuation as taught by Fujita in [0176].
Regarding claim 8, the method according to claim 6 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 6.
Fujita further teaches, wherein coating the deformable bounding element with the at least one layer of an anti-reflective material further comprises: filling the chamber with a second monomer; applying the activation energy to a second monomer initiator, thereby activating the second monomer initiator and polymerizing the second monomer into a second polymer; and applying a layer of the second polymer to the deformable bounding element (Fig. 3 shows removing from chamber 25 melted cellulose acylate resins A and B are broadened at a manifold 80 of the die 24 to the discharge port 84 here are smoothing effects, whereby the surface roughness of the cellulose acylate film 12 can be lowered [0066]; Fig. 4 shows the melt resin flows through the channels 70, 78 and the slit 82 and is then discharged in sheet form). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to include the chamber with a second monomer and a second monomer initiator; for the predictable result of improving smoothing effects, whereby lowering the surface roughness of the cellulose acylate film, as taught by Fujita in [0065-0067].
Regarding claim 9, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, wherein coating the deformable bounding element with the at least one layer of an anti-reflective material comprises: fixing the deformable bounding element to a support in a chamber applying an anti-reflective material to the deformable bounding element; and rotating the support, thereby applying a centrifugal force to the anti-reflective material and causing the anti-reflective material to spread over a surface of the deformable bounding element, wherein the anti-reflective material comprises a polymer and a plurality of ceramic nanoparticles (Fig. 6 shows a pair of rotating rollers 26, 28. The cellulose acylate film 12 which has solidified from cooling on the roller (cooling roller) 28 is peeled off the cooling roller 28, and is then stretched by feeding in turn through the longitudinal stretching section 16 and the transverse stretching section 18’ [0055]).
Regarding claim 10, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, wherein a refractive index of each layer of the at least one layer of an anti-reflective material differs from a refractive index of an adjacent layer of an anti-reflective material by at least 0.05 (Fig. 6 shows two layers A and B; “Preparation .. film: Good optical performance can be obtained by preparing an anti-reflective film …. of the present invention”; paragraphs [0338], [0365], [0339]; “the refractive index of the high-refractive-index layer is generally 1.70 to 2.20”, [0302], and “The low-refractive-index layer is formed on the high-refractive-index layer sequentially in the laminated manner. The refractive index of the low-refractive-index layer is 1.20 to 1.55 and preferably 1.30 to 1.50”, [0304], therefore as disclosed, refractive index differs from an adjacent layer of an anti-reflective material by at least 0.05).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Kurtin to include anti-reflective material layers with the refractive index of each layer of the anti-reflective material differs from the adjacent layer by at least 0.05, as taught by Fujita, for the predictable result of improving quality of the system by producing a high-performance optical film, as taught by Fujita in [0008].
Regarding claim 11, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, at least one layer of an anti-reflective material withstands repeated cycles of deformation of up to twelve percent engineering strain without yield strain or yield failure (“forming the outer layer and a thermoplastic resin B forming the inner layer, and when one of the pair of rollers is an elastic resin, the thermoplastic resin A”, [0026]; deformable bonding is shown in Figs. 1-2 and paragraphs [0074], [0080], and coating the deformable bounding element with layer of an anti-reflective material, “A good optical compensatory film can also be prepared with films prepared using an optical compensatory filter film having the stretched thermoplastic resin film”, [0364]; “Preparation of an Anti-Reflective Film: Good optical performance can be obtained by preparing an anti-reflective film …. of the present invention; paragraphs [0338], [0365], [0339], an optically anisotropic layer is formed on a polarizing film by coating the surface; [0276]. Antireflective material withstands repeated cycles of deformation without yield stain or yield failure, Fujita in Fig. 1 shows material withstands repeated cycles of deformation, and teaches “According to the eleventh aspect, a thermoplastic resin film can be produced which is suitable as an optical film having high thickness accuracy, no streaking and small strain” [0035]. “present invention to provide a thermoplastic resin film, and method for producing same, which can suppress streaking, improves thickness accuracy, and suppress the exhibition of retardation during film forming by suppressing the occurrence of residual strain due to a polishing process, to thereby allow a high-performance optical film to be obtained”, [0008]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Kurtin in view of Blum, Fujita and Ibuki to have the elastic anti-reflective material and the anti-reflective material withstands repeated cycles of deformation without yield failure as taught by Fujita for the predictable result of getting a high-performance optical film by improving the thickness accuracy, suppressing the occurrence of residual strain as taught by Fujita in [0008].
Regarding claim 12, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita teaches reflectivity of the at least two layers (Fig. 6, A-B) of the anti-reflective material optical performance can be obtained by preparing an anti-reflective film, and direction inclined at angles (the direction of the film formation (across the length) and the slow axis of the Re of the film is made as close to 0 degrees, +90 degree. or -90 degree as possible, [0190].
Fujita doesn’t explicitly teach average reflectivity of the at least one layer of an anti-reflective material for frequencies of light between four hundred nanometers and six hundred and fifty nanometers which enters a surface of the at least one layer of an anti-reflective material.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235.
It would have been obvious to a person of ordinary skill in the art at the time the filing was made to design one layer of an anti-reflective material for frequencies of light between four hundred nanometers and six hundred and fifty nanometers which enters a surface of the at least one layer of an anti- reflective material at an angle of incidence normal to a major plane of the surface of the at least one layer of an anti-reflective material is less than two percent, for the predictable result of improving the visual performance. 
Regarding claim 13, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Ibuki teaches the at least one layer of an anti- reflective material has an elastic modulus (a physical property such as elastic modulus required for a fine pattern after curing [0054]) but does not explicitly teach an elastic modulus of less than one gigapascal.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select an elastic modulus of less than one gigapascal, for the predictable result of improving the surface shape and having fine pattern after curing, as Ibuki teaches in [0054].
Regarding claim 15, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, wherein the at least two layers (Fig. 6, A-B) of the anti-reflective materials have a reflection haze of less than one percent for five hundred and fifty nanometer collimated light outside a two-degree cone; and a longitudinal axis of the two-degree cone is normal to a major plane of a surface of the at least two layers (Fig. 6, A-B) of the anti-reflective material (see [0190], [0148], [0167-0168], [0203], “Haze is preferably no greater than 1%, more preferably no greater than 0.8%, and even more preferably no greater than 0.6%” [0190]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the material of Kurtin in view of Blum, Fujita and Ibuki to have anti-reflective materials a reflection haze of less than one percent for five hundred and fifty nanometer collimated light outside a two-degree cone, as Boek teaches for the predictable result of improving the visual performance of the layers.
Regarding claim 16, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, the method of claim 3, further comprising: feeding the deformable bounding element from a first roller before coating the deformable bounding element; and feeding the deformable bounding element onto a second roller after coating the deformable bounding element (see Fig. , rollers 26 and 30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the material of Kurtin in view of Blum, Fujita and Ibuki to use two rollers one after another, as Fujita teaches for the predictable result of improving layer bonding by cooling in between 1st and 2nd steps, as Fujita teaches in [0054-0055].
Regarding claim 17, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Fujita further teaches, the method of claim 3, wherein the at least one layer of an anti-reflective material comprises at least one of a nanocomposite material, a polycarbonate material, or a polyurethane material (applied to the production of thermoplastic resin films such as saturated norbornene resin films, polycarbonate resin films and the like, [0052]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the material of Kurtin in view of Blum, Fujita and Ibuki to use polycarbonate, as Fujita teaches for the predictable result of improving durability of the layer, because polycarbonate is 250 times stronger than glass and lightweight.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin in view of in view of Blum, Fujita and Ibuki et al as applied to claim 3, and further in view of Boek et al. (US 2008/0049431).

Regarding claim 14, the method according to claim 3 is rejected (see above).
Kurtin in view of Blum, Fujita and Ibuki teaches the system according to claim 3.
Kurtin in view of Blum, Fujita and Ibuki doesn’t explicitly teach, wherein the at least one layer of an anti-reflective material is non-porous.
Kurtin and Boek are related as films with layered.
Boek teaches wherein the at least two layers of the anti-reflective material is non-porous (“It is preferred that the anti-reflective coating material be inorganic, non-porous”, [0046)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the material of Kurtin in view of Blum, Fujita and Ibuki to include a non-porous material, for the predictable result of improve sealing of the device, as Boek teaches “porous coating materials can compromise the hermetic seals of such devices”, [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/
Examiner, Art Unit 2872                                                                                                                                                                                             

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872